Citation Nr: 1511212	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee strain.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a liver disorder, including as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to September 1980 and May 1981 to November 1983.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hepatitis C and a liver disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disability is manifested by subjective complaints of pain, popping, and crackling; objective findings include flexion well in excess of 30 degrees and extension well in excess of 15 degrees throughout the period on appeal.

2.  Slight instability in his left knee has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent based on limitation of motion for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5260-5261 (2014).

2.  A separate 10 percent rating, but no more, for recurrent subluxation or lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating in excess of 10 percent for his left knee disability.  His left knee disability has been rated under diagnostic code 5260, based on limitation of motion.  Under VA regulations, normal range of motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  A 20 percent rating based on limitation of motion is warranted for:

* flexion limited to 30 degrees (DC 5260) or
* extension limited to 15 degrees (DC 5261)

Additionally, a separate or higher rating may be warranted for instability of the knee.  A 10 percent rating is assigned for slight instability, and a higher 20 percent rating is assigned for moderate instability.  38 C.F.R. § 4.71a, DC 5257.

In this case, the Veteran continued to seek treatment for pain in his left knee throughout the period on appeal, although he denied experiencing any locking or instability.  In the winter of 2011, he had total knee replacement performed on his right knee, but no procedure was performed on his left knee.  After the surgery, in a February 2012 follow-up the medical professional noted he continued to report bilateral knee pain, but X-rays showed both knees were well aligned and he ambulated well.  However, no range of motion testing was conducted in the course of this treatment.

In a February 2013, VA examination, the examiner reviewed the complete claims file, as well as personally interviewed and examined the Veteran.  He reported pain in his left knee, but the examiner noted he did not mention weakness or instability.  He also denied experiencing flare-ups.  Upon testing, flexion in the left knee was reported to 125 degrees and extension to 0 degrees, each with no objective evidence of painful motion.  No additional limitation of motion was noted after repetitive use testing. The examiner also noted no tenderness or pain to palpation was shown on left knee, and muscle strength testing was normal.  

Therefore, the results of this examination report reflect the Veteran continued to demonstrate range in motion well in excess of the criteria associated with a higher rating, even after repetitive use testing.  Additionally, he denied experiencing any flare-ups that led to additional limitation of motion.  Therefore, a rating in excess of 10 percent based on limitation of motion is denied.

Regarding a separate rating for instability, during the VA examination the results of anterior instability, or Lachman, testing and medial-lateral instability testing were both 1+ (0-5 millimeters), suggesting some degree of instability in the left knee.  However, posterior drawer testing was normal.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds a separate rating not to exceed 10 percent for slight lateral instability of the left knee is warranted.  To this limited extent, the Veteran's appeal is granted.    

Because only slight instability was shown on some, but not all, instability testing, the Veteran did not meet the criteria for a higher 20 percent rating due to moderate instability.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

However, the record does not establish that the rating criteria are inadequate.  Instead, the very symptoms the Veteran describes and the finding made by the various medical professionals, including pain, popping, and crackling are like or similar to the symptoms used to evaluate his disability under the schedular criteria.  In view of these circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case, the evidence does not suggest the Veteran is unable to work due to his left knee disability.  Instead, during his February 2013 VA examination, the examiner noted as a result of both knee disabilities, including his right knee disability not on appeal, he could not due heavy labor, but did not indicate his left knee would impact his ability to do other types of work, including sedentary employment.  Because there is no suggestion of unemployability due to his service-connected left knee disability, the Board finds an inferred claim for TDIU is not applicable.

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in October 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any relevant private treatment.  Additionally, he was offered the opportunity to testify at a hearing before the Board, but declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's left knee disability.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent based on limitation of motion due to service-connected left knee strain is denied.

A separate 10 percent rating, but no more, for left knee recurrent subluxation or lateral instability is granted, subject to the laws and regulations governing the granting of benefits.


REMAND

The Veteran is also seeking service connection for hepatitis C and a liver disorder.  Recent medical treatment records reflect that he is diagnosed with hepatitis C and cirrhosis of the liver.  In his March 2013 written substantive appeal, he asserted he acquired hepatitis C from the use of an 'air-injection gun' to receive vaccinations.  He also asserted his current liver cirrhosis is a result of his hepatitis C.  

Therefore, because there is a current diagnosis and some suggestion of nexus to active service, the Board finds remand is required to provide a VA examination regarding the Veteran's current diagnosed Hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Additionally, because he has asserted his liver cirrhosis should be service-connected on a secondary basis, this matter is also remanded as intertwined.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any available VA treatment records since January 2012 and associate them with the claims folder.

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his currently-diagnosed hepatitis C and liver cirrhosis.  The examiner should be provided with the complete claims file, including any newly received VA treatment records, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.

Although the immunization records in the Veteran's service treatment records are blank, for purposes of this opinion the VA examiner should presume the Veteran was provided with the standard inoculations via an air gun injector.  Consistent with this presumption, the examiner should answer the following questions:

a)  Is it as likely as not (50 percent of greater) that the Veteran's currently-diagnosed hepatitis C was caused by, or etiologically related to, his active duty service, including inoculations by air gun received therein?

b)  If so, is it as likely as not (50 percent or greater) that his currently-diagnosed liver cirrhosis was caused or permanently aggravated (increased in severity) by hepatitis C?

3.  After completing all the foregoing, readjudicate the appeals based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


